BUTLER, District Judge.
An extended discussion of th is case is unnecessary.
It is scarcely disputed that the defendants’ device infringes the reissued patent. It plainly does infringe.
The defendants’ position — that the reissue is void because of anticipation and unjustifiable enlargement of specifications and claims — cannot be adopted.
We do not find anything in the art showing such anticipation.
The reissue we think is fully justified by what appears in the original specifications and drawing and the patent issued thereon. The specifications as well as the drawings plainly exhibit, everything embraced. The enlargement of the former is nothing more than a fuller statement of the ideas originally expressed. Ko additional invention or thought is introduced. The second claim of the reissue, which is objected to, contains nothing which is not expressed or plainly implied in the original patent. On hasty reading the claim may seem to b.e narrower than the second claim of the original.- On careful examination however it appears to be substantially the same as the latter. While the runlet or covered tracks are not expressly named it is plainly implied. The device described would be incomplete without it, or another substantially like it. The analysis and comparison of these claims by Mr. Wilhelm, plaintiff’s expert, seems to be accurate, and may be accepted as a fuller expression of the court’s views on this subject. We find the second and third claims infringed, and a decree will be entered accordingly.